TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00292-CR



                                      Ex parte Alberto Garcia


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
 NO. D-1-DC-04-900606-A, THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant Alberto Garcia has filed a pro se notice of appeal of the trial court’s

“adverse ruling entered March 31, 2014,” referring to the trial court’s findings of fact and

recommendation for the denial of relief entered in response to appellant’s application for writ of

habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See Tex. Code

Crim. Proc. art. 11.07 (procedure for application for writ of habeas corpus).

                 Article 11.07 vests complete jurisdiction over post-conviction relief from final felony

convictions in the Texas Court of Criminal Appeals. See id. § 5; Board of Pardons & Paroles ex rel.

Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Ex parte

Williams, 239 S.W.3d 859, 862 (Tex. App.—Austin 2007, no pet.); see also Padieu v. Court of

Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013). The intermediate courts

of appeals have no jurisdiction in criminal law matters pertaining to proceedings initiated under

article 11.07.    See Smith v. State, No. 03-13-00680-CR, 2013 WL 6002779, at *1 (Tex.

App.—Austin Nov. 6, 2013, no pet.) (mem. op.) (not designated for publication); In re Briscoe,
230 S.W.3d 196 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d
715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); cf. Padieu, 392 S.W.3d at

117–18.

               Accordingly, we dismiss this appeal for want of jurisdiction.1



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 8, 2014

Do Not Publish




       1
          We also note that the Texas Court of Criminal Appeals denied relief on appellant’s
application for writ of habeas corpus on April 23, 2014, one week before the instant notice of appeal
was filed in this Court. See Official Site of the Texas Court of Criminal Appeals,
http://www.search.txcourts.gov/Case.aspx?cn=WR-81,186-01 (last visited July 28, 2014).

                                                 2